Order entered January 30, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00493-CR

                               ISRAEL CORONEL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-60181-T

                                           ORDER
         The court GRANTS the State’s January 28, 2013 motion for extension of time to file the

State’s brief.

         We ORDER the State to file the brief within THIRTY DAYS from the date of this

order.




                                                     /s/   DAVID EVANS
                                                           JUSTICE